Title: From Thomas Jefferson to Thomas Sewall, 16 November 1825
From: Jefferson, Thomas
To: Sewall, Thomas

Monticello
Nov. 16. 25.Th Jefferson returns his thanks to Dr Sewall for the information he has been so kind as to furnish him of the institution of a Medical school in the College of Columbia. he sincerely wishes it success and that it may have it’s share in the merit of lessening the afflictions of mankind. he is particularly obliged to him for his interesting account of the medical institutions of our country. we include that also in the circle of the sciences to be taught in our University, and shall be happy to fraternise with that of Columbia as with all the other institutions of our country engaged in the common object of increasing the knolege and happiness of our fellow citizens. he prays Dr Sewall to accept the assurance of his high respect and esteem.